PER CURIAM.
In a lengthy and well written application for rehearing able counsel for applicant, Roy Brown, observes that all through these proceedings it has been “maintained” that “the Yokums are separate in property.” But there is absolutely no evidence to this effect and there is unrefuted evidence that Mr. and Mrs. Yokum live together, maintain their marital domicile, and keep Mr. Yokum’s dog at the house separately owned by Mrs. Yokum. The fact that the Yokums chose to occupy the home separately owned by Mrs. Yokum has no affect upon Mr. Yokum’s status as head and master of the community. The dog is not harbored by Mrs. Yokum as able counsel continues to argue. The dog is kept and cared for by Mr. Yokum at his home. That his home simply happens to be in a house separately owned by his wife has no substantive effect whatsoever on this litigation.
The application is denied.